Citation Nr: 9913566	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  91-48 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for fungus of the feet.

2.  Entitlement to an evaluation in excess of 20 percent for 
spondylolysis of L5-S1.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel



INTRODUCTION

The veteran had active service from September 1968 to 
September 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1989 rating decision of the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for 
spondylolysis of L5-S1, evaluated as 10 percent disabling 
from October 1988.  The veteran's appeal has subsequently 
been developed by the Montgomery, Alabama RO.  This matter is 
also on appeal from the RO's April 1991 rating decision which 
denied service connection for foot fungus.  

By rating decision dated in July 1997, the RO increased the 
evaluation of the veteran's spondylolysis of L5-S1 from 10 to 
20 percent, effective from October 1988.  The Board notes 
that the veteran may still receive an evaluation in excess of 
20 percent for the spondylolysis of L5-S1.  Therefore, the 
issue of entitlement to an evaluation in excess of 20 percent 
for spondylolysis of L5-S1 is now before the Board.  See 
Holland v. Brown, 9 Vet. App. 324 (1996); AB v. Brown, 6 Vet. 
App. 35 (1993).

In a November 1998 hearing officer decision and attached 
rating decision, service connection was granted for residuals 
of a gunshot wound to the face and a zero percent evaluation 
was assigned, effective from October 1, 1988.  This 
constitutes a full grant of the claim for service connection 
for residuals of a gunshot wound to the face.  The veteran 
has not disagreed with the evaluation or effective date 
assigned.  Therefore, the Board has no jurisdiction over any 
issue involving the service-connected residuals of a gunshot 
wound to the face.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 
(Fed.Cir.1997).  

The Board remanded this case to the RO in May 1992, June 
1995, and March 1998 for further development, to include 
affording the veteran VA dermatological and orthopedic 
examinations, obtaining additional treatment records, and 
ascertaining whether the veteran wanted a personal hearing.  


FINDINGS OF FACT

1.  The veteran had combat service in Vietnam and he asserts 
that he incurred a foot fungus during his combat service 
which continued to be bothersome throughout the remainder of 
his service and to date.

2.  No competent evidence has been submitted that links any 
foot fungus or skin disorder of the feet, initially 
demonstrated by competent medical evidence more than three 
years after separation, to service or any incident therein.


CONCLUSION OF LAW

The veteran's claim for service connection for fungus of the 
feet is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that, at the June 1968 pre-
induction examination, the veteran reported that he had not 
had any foot trouble or skin diseases.  The examiner noted 
that examination of the feet and skin was normal and no 
relevant disorders were reported.  The veteran was treated 
for an ingrown toenails in October and November 1973 and in 
January 1980.  At a September 1975 "PCS Movement" 
examination and a June 1979 periodic examination, the veteran 
reported that he had not had skin diseases or foot trouble.  
The September 1975 and June 1979 examiners noted that 
examination of the skin and feet was normal and the reports 
of examination includes no evidence of complaints, findings, 
or diagnoses regarding a fungus of the feet.  At the June 
1979 examination, he reported that he was in good health and 
was taking no medications.  At a May 1984 periodic 
examination, the examiner noted that evaluation of the skin 
and feet was normal and the report includes no evidence of 
complaints, findings, or diagnoses regarding a fungus of the 
feet.  A May 1988 orthopedic clinic record notes that the 
veteran had "good feet" and includes no mention of fungus 
of the feet.  On his July 1988 retirement examination report 
of medical history, the veteran reported that he had not had 
any skin diseases or foot trouble.  The July 1988 retirement 
examination report shows that the examiner reported that the 
feet were normal.  The examiner marked the category of 
"skin, lymphatics" as abnormal, however, this was due to 
unrelated findings of hypercholesterolemia.  

In an April 1990 statement, the veteran first reported that 
he had "fungus of the feet (jungle rot)."

The December 1990 VA examiner reported that examination of 
the skin, including the appendages, was normal and the 
diagnosis included "no residual from fungus infection of 
feet."  

At a June 1992 VA examination of the skin, the veteran 
reported that he had not had any skin problems prior to his 
service in Vietnam and that he started having breakouts of 
the skin on his feet after he came back from Vietnam which 
continued to bother him and never completely healed.  He 
stated that the skin on his feet sometimes broke out, turned 
red, and became infected, particularly around the toes.  He 
also reported that his feet sometimes broke out with big 
sores.  The veteran stated that he had constant itching, 
burning, and pain when the skin on his feet broke out.  He 
also asserted that if he accidentally got his feet wet and 
did not remove his socks within 30 minutes, his feet would 
itch and then break out the next morning.  Examination of the 
left foot revealed that the nail of left first toe was thick, 
yellow, and lusterless and that there were a few vesicular 
lesions on the plantar of the first and second toes.  
Examination of the right foot showed that the nail of the 
right first toe was thick and yellow and that there was 
scaling of the right interdigital areas between the fourth 
and fifth and third and fourth toes.  The examiner noted that 
the distribution of the skin disorder was both feet, plantar, 
and interdigital areas and the diagnosis was nonspecific 
chronic dermatitis and onychomycosis.  

Treatment records from Martin Army Hospital dated from 
February 1994 to June 1996 show that he was treated for 
complaints of a nail being stuck in his right foot in 
February 1994 and that X-rays showed calcification in the 
artery between the proximal right first and second 
metatarsals, arteriosclerotic peripheral vascular disease, no 
fractures or dislocations, and no radiopaque foreign bodies.  
The radiologist recommended that a three phase bone scan be 
considered for further evaluation if infection was suspected 
clinically.  An August 1995 treatment provider noted that the 
veteran had several complaints which included numbness in the 
legs and feet and the assessment was arthritic pain.  At an 
August 1995 annual examination, the treatment provider noted 
that the feet and skin were normal and the examination report 
includes no evidence of complaints, findings, or diagnoses of 
a fungus of the feet.  

In September 1995, the veteran was diagnosed with adult onset 
diabetes mellitus.  In October 1995, the veteran was treated 
for follow up of his newly diagnosed diabetes and the 
treatment provider noted that both great toes had thickened, 
deformed nails.  The assessment was non-insulin dependent 
diabetes mellitus and onycholysis.  The veteran was referred 
to the podiatry clinic for evaluation of chronic infection 
and thickening of nails of great toe.  In January 1996, he 
was treated at the podiatry clinic and it was noted that he 
had diabetes mellitus with mycotic hallux toes bilaterally.  
In February 1996, the veteran reported that his hallux nails 
had been painfully thick and incurvated for four years and he 
denied any other medical conditions or any use of medication.  
The examiner noted that he had "integ" long thickened 
hallux nails, bilaterally.  The assessment was onychauxis, 
onychocryptosis, rule out bilateral onychomycosis hallux.  
Both hallux nails were avulsed.  At two subsequent follow up 
appointments later in February 1996 and in March 1996, it was 
noted that the veteran had no complaints and that there were 
no symptoms or signs of infection.  

At the April 1996 VA examination of the skin, the veteran 
reported that he had a history of a foot fungus which began 
in Vietnam where he wore wet shoes and socks for days at a 
time.  He stated that, since that time, he has had recurring 
cracking and bleeding of the soles of his feet, sometimes 
with intense psoriasis.  He reported that he had tried 
Desenex powder which helped minimally but never cleared up 
the rash.  Examination of the feet revealed interdigital 
laceration between several of his toes as well as scattered 
pink vesicales on the soles of both feet.  There was minimal 
white scaling on the soles of both feet, both great toenails 
were absent reportedly secondary to surgical removal due to 
diabetes, and there was thick keratotic material on the 
distal aspect of the nail beds.  The examiner noted that the 
veteran would be referred to the general dermatology clinic 
for KOH scraping and possible biopsy of the feet.  The 
diagnosis was tenia pedis versus dyshidrosis of the feet; 
tenia pedis is the most likely given localization to the feet 
with no involvement of the hands and the coexisting diabetes.

In May 1997, the RO requested the Tuskegee, Alabama VA 
dermatology clinic records from April 1996 to "present" 
and, later in May 1997, it was reported that there were no 
such records.  

At the June 1998 personal hearing conducted by a hearing 
officer at the RO, the veteran asserted that he first had 
fungus of the feet when he was in Vietnam in 1971 and that he 
did not "come out of the bush" and get treatment for this 
disorder.  He stated that he just put powder and cream on his 
feet and put up with the condition.  He reported that this 
foot fungus continued to bother him throughout the remainder 
of his service; that it sometimes was manifested by open 
wounds and bleeding; and that he continued to put powder 
"and everything" on them.  He asserted that when he was 
examined at the VA hospital in Tuskegee, the doctor never 
took his shoes and socks off and the doctor told the veteran 
that he did not need to take them off.  He asserted that the 
first physician that he saw at the Birmingham VA facility 
wanted him to return a few months later to scrape his feet 
for samples, but that when he returned another doctor treated 
him and never did this.  He stated that this other doctor 
only told him that he had athlete's foot and gave him some 
cream.  The veteran asserted that he did not feel that what 
he had was athlete's foot, that he still had the foot fungus 
and scaly feet today, that it itched and drained, that the 
fungus was on his toes (bottom, top, and in between) and on 
the back of his heels, and that he treated it with the cream 
given to him by a VA examiner.  He asserted that he had not 
had this problem until he went to Vietnam and that he had had 
it since his service in Vietnam.  Hearing Transcript at 5-7.

At the August 1998 VA examination of the skin, the examiner 
noted that the veteran was diagnosed with a foot fungus in 
Vietnam in 1971, that it was also reported in the files that 
he had had periods when he was seen by physicians for this 
disorder, and that no pictures had ever been taken of the 
foot fungus when the skin was inflamed with the fungus 
problem.  It was noted that the veteran applied a powder and 
ointment to the area when it was inflamed and that this made 
it feel better.  Examination revealed that both feet had good 
skin turgor on the plantar, medial, lateral, and dorsum of 
the foot.  The examiner stated that the vascularity of the 
foot was within normal limits, that both big toes had 
evidence of a dull type of toenails with onychomycosis 
findings, that no skin lesions were detected in the 
interdigital nail bed areas, and that there were no fissures, 
discharge, or blisters.  The diagnosis was probable chronic 
dermatitis of the skin, could be fungal, but at the present 
time no flare-ups or active lesions seen except for 
onychomycosis of the toenails with no complications.  The 
examiner again stated that he did not see any deficits "as 
far as skin lesions are concerned" on the feet.  The veteran 
was advised to contact the RO the next time that he had a 
skin breakdown so that photographs could be taken and 
forwarded to a physician.  

Pertinent Law and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Clyburn v. West, No. 97-1321 (U.S. Vet. App. April 
2, 1999).  A lay person is competent to testify only as to 
observable symptoms.  See  Savage; Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  A lay person is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability.  Id.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of such service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991), 
38 C.F.R. § 3.304(d) (1998).  The term "service connection" 
refers to proof of incurrence or aggravation of disease or 
injury in service, rather than to the legal standard for 
entitlement to payments for disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  38 U.S.C.A. § 1154(b) addresses the 
question of whether a particular disease or injury was 
incurred or aggravated in service, not the questions of 
whether there is a current disability or whether there is a 
nexus to service which both require competent medical 
evidence.  Id at 507; see Collette v. Brown, 82 F.3d 389 
(1996); Clyburn.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  If no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Analysis

The veteran asserts that he first incurred a fungus of the 
feet in service in Vietnam where clean and dry clothes were 
not available on a daily basis and where he often wore wet 
shoes and socks for days.  He also avers that he continued to 
have this foot fungus throughout the remainder of his service 
and to present. 

The December 1990 VA examiner reported that the veteran's 
skin, including the appendages, was normal and the relevant 
diagnosis was no residual from fungus infection of the feet.  
It is noted that the veteran has asserted that he never 
removed his socks and shoes at the December 1990 examination 
and that, therefore, the December 1990 VA examiner did not 
examine his feet and his findings are suspect.  The June 1992 
VA examiner diagnosed nonspecific chronic dermatitis and 
onychomycosis.  The April 1996 VA examiner diagnosed tenia 
pedis versus dyshidrosis of the feet, tenia pedis is the most 
likely given localization to the feet with no involvement of 
the hands and the coexisting diabetes.  Finally, the August 
1998 VA examiner diagnosed probable chronic dermatitis of the 
skin, could be fungal, but at the present time no flare-ups 
or active lesions are seen except for onychomycosis of the 
toenails with no complications.  Based on the aforementioned 
the Board finds that there is evidence of a current foot 
disorder consisting of tenia pedis versus dyshidrosis of the 
feet and chronic dermatitis of the skin which could be 
fungal.  It is also noted that the veteran has onychomycosis.  

The service medical records include no evidence whatsoever of 
foot fungus.  The Board notes that the veteran had combat 
service in Vietnam and has been awarded several decorations 
and medals including the Combat Infantryman Badge.  As such, 
the provisions of 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
apply.  These provisions may be used to establish proof of 
incurrence or aggravation of disease or injury in service.  
The record shows that the veteran served in combat in Vietnam 
and that he asserts that he incurred foot problems during 
this combat service.  Therefore, the Board finds that proof 
of incurrence of a foot disorder, consisting of breakouts of 
the skin on his feet and toes, sores, cracking and bleeding, 
redness, and itching, burning, and pain, in service has been 
established.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

As noted above, a well grounded claim requires competent 
evidence of a current disability in the form of a medical 
diagnosis, of incurrence or aggravation of a disease or 
injury in service in the form of lay or medical evidence, and 
of a nexus between the in-service injury or disease and the 
current disability in the form of medical evidence.  Caluza.  
The record includes no competent medical evidence of a nexus 
between a current foot disability and an inservice disorder.  
There is no competent medical evidence which relates the 
veteran's current chronic dermatitis, onychomycosis, tenia 
pedis versus dyshidrosis of the feet, or probable chronic 
dermatitis of the skin which could be fungal, to service or 
any incident therein.  

The veteran contends that he continued to have symptoms of 
the fungus of the feet after his service in Vietnam 
throughout the remainder of his service and following service 
up to present.  The Board notes that the post-Vietnam service 
medical records include no evidence of complaints, findings 
or diagnoses of fungus of the feet; that several examinations 
from September 1975 to discharge showed that the veteran's 
skin and feet were normal; and that the veteran himself 
denied that he had had skin or foot problems in September 
1975, June 1979, and at his July 1988 retirement examination.  
The initial evidence of complaints of a fungus of the feet 
was in a April 1990 statement, more than a year after 
service, and the initial competent medical diagnosis of a 
relevant disorder was at the June 1992 VA examination, more 
than three years after service.  However, for the purpose of 
determining whether the claim is well grounded, the Board 
will assume the credibility of the veteran's assertions of 
continued symptomatology throughout service and to present.  
See King v. Brown, 5 Vet. App. 19 (1993).  

In Savage, the Court held that a claim may be well grounded 
if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  See also 38 C.F.R. § 3.303(b); Clyburn.  
However, medical evidence is still required to demonstrate a 
relationship between a present disability and the continuity 
of symptomatology demonstrated if the condition is not one 
where a lay person's observation would be competent.  See 
Savage; Falzone; Clyburn.  There is no competent medical 
evidence of record which links a current foot fungus or other 
foot disorder to service or the veteran's reported continued 
symptomatology since service.  A lay person is competent to 
testify only as to observable symptoms and is not competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
See Savage; Falzone; Clyburn.

The only evidence of record which relates a current foot 
fungus or other foot disorder to service or his reported 
continued symptomatology since service consists of the 
veteran's own assertions and, as previously noted, the 
veteran is a lay person who does not possess the requisite 
medical knowledge to provide opinions regarding diagnoses and 
etiology.  See Espiritu.  Lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim, under 38 U.S.C.A. § 5107(a).  Grottveit.  
Although the veteran is competent to testify to the foot 
symptoms he experienced in service and thereafter, he is not 
competent to testify to the fact that his inservice foot 
symptoms constituted a "fungus" or that symptoms he 
experienced in service and since service constitute the same 
condition that he is currently diagnosed with.  See Espiritu; 
Savage; Falzone; Clyburn.  Because the veteran is not 
competent to testify that his currently diagnosed condition 
is the same condition that he reportedly had in service and 
since separation, 38 C.F.R. § 303(b) cannot serve to assist 
him in the submission of a well grounded claim.  Id.  

Additionally, the veteran has asserted that his fungus of the 
feet is a much more severe disorder than athlete's foot and 
he has disagreed with the April 1996 VA examiner's diagnosis 
of tenia pedis.  However, it is again noted that the veteran 
is not competent to provide a diagnosis or to contradict a 
physician's diagnosis.  See Espiritu.  Regardless, the August 
1998 VA examiner's diagnosis included probable chronic 
dermatitis of the skin, could be fungal.  

Therefore, although it can be assumed that he had a skin 
disorder of the feet and toes in service under 38 U.S.C.A. 
§ 1154(b) and although there are current diagnoses such as 
tenia pedis versus dyshidrosis of the feet and chronic 
dermatitis which could be fungal, the claim must fail as not 
well grounded because there is no competent medical evidence 
which relates a current disorder to service or to the 
veteran's asserted continuity of symptomatology since 
service.  

The term "service connection" as used in 38 U.S.C.A. 
§ 1154(b) refers to proof of incurrence or aggravation of 
disease or injury in service, rather than to the legal 
standard for entitlement to payments for disability.  Caluza.  
38 U.S.C.A. § 1154(b) may be used only to establish proof of 
incurrence or aggravation of disease or injury in service but 
not to establish a nexus between a current disability and an 
inservice disorder which requires competent medical evidence.  
See Caluza, Collette; Clyburn.  Therefore, the provisions of 
38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d) could not possibly 
make the veteran's claim for service connection for fungus of 
the feet well grounded.

The Board notes that the veteran was treated for an ingrown 
toenails in October and November 1973 and January 1980.  
However, entitlement to service connection for ingrown 
toenails was denied in a final April 1989 rating decision and 
this decision addresses only entitlement to service 
connection for fungus of the feet.

The veteran has been informed of the elements necessary to 
complete his application for the claim for service connection 
for fungus of the feet.  38 U.S.C.A. § 5103(a) (West 1991); 
see Robinette v. Brown, 8 Vet. App. 69 (1995); see also 
Isenhart v. Derwinski, 3 Vet. App. 177, 179-80 (1992) (VA has 
a duty to advise claimant of evidence required to complete 
application).  The VA is not on notice of any other known and 
existing evidence which would make the adjudicated service 
connection claim plausible.  Additionally, where the claimant 
has failed to submit a well-grounded claim, VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (Fed.Cir. 1997); Schroeder v. West, No. 
97-131 (U.S. Vet. App. Feb. 8, 1999).  This decision also 
informs the veteran of the kinds of evidence which would be 
necessary to make his claim for service connection for fungus 
of the feet well grounded.


ORDER

Entitlement to service connection for fungus of the feet is 
denied.  


REMAND

In the March 1998 remand, the Board noted that the veteran's 
service-connected spondylolysis of L5-S1 is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998), which addresses intervertebral 
disc syndrome.  It was also noted that VA examinations 
conducted in December 1990 and April 1996 included no 
findings of spondylolysis or intervertebral disc syndrome.  
The December 1990 VA examiner's diagnosis was chronic low 
back syndrome and no evidence of spondylosis or 
spondylolisthesis by X-ray.  January 1991 X-rays showed no 
evidence of spondylosis, spondylolysis, or spondylolisthesis 
and showed a minimal anterior osteophyte at the superior 
endplate of L3.  The April 1996 VA examiner's diagnosis was 
lumbar pain condition.  The Board stated that RO should 
consider the applicability of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 and should determine whether any other low 
back disability, such as arthritis, is part of the service-
connected low back disorder.  As this has not been done an 
additional remand is, regretfully, necessary.  Stegall v. 
West, 11 Vet App 268 (1998).  

The RO's attention is directed to the service medical 
records, particularly the May 1988 orthopedic clinic records.  
A May 1988 treatment provider noted that X-rays of the low 
back showed that the "sp process L5" was completely fused, 
that there was spurring at the inferior border of L5, and 
that no pars defect was seen.  The treatment provider stated 
that he would go along with the diagnosis of spondylosis but 
not spondylolysis and that there was evidence of degenerative 
change manifested by spurring of the anterior border of L5.  
A "final diagnosis" later in May 1988 was spondylosis L5. 

In the March 1998 remand, the Board also requested that the 
RO consider 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; VAOPGCPREC 
36-97 (O.G.C. Prec. 36-97); and DeLuca v. Brown, 8 Vet. App. 
202 (1995).  It does not appear that the RO has considered 
these regulations and decisions.  See Stegall.  

The August 1998 VA examiner's diagnosis was spondylosis of 
L5-S1 is mentioned, however, the X-rays reported no 
spondylosis on studies taken in April 1996 and they were 
within normal limits; and myofascial mechanical type of 
lumbar sprain is to be considered, chronic and mild recurrent 
type.  The August 1998 VA examiner reported that he had 
ordered an magnetic resonance imaging of the lumbar spine, 
however, the magnetic resonance imaging report is not of 
record.  Additionally, the August 1998 VA examiner did not 
comment as to whether the veteran has arthritis or 
intervertebral disc syndrome.  The Board finds that this 
magnetic resonance imaging report should be obtained and that 
the August 1998 VA examiner should comment as to whether the 
veteran has arthritis and intervertebral disc syndrome which 
is related to service or the service-connected low back 
disability.  

At the June 1998 personal hearing conducted by a hearing 
officer at the RO, the veteran stated that his treatment 
since discharge had been entirely at Martin Army Hospital.  
Although on a November 1995 VA Form 21-4142, he reported 
treatment from August 1994 to present, the Board finds that 
the RO should obtain all pertinent records dated from 
September 1988 to present that have not already been obtained 
from Martin Army Hospital in Fort Benning, Georgia. 

The current appeal stems from the initial evaluation assigned 
for the service-connected spondylolysis at L5-S1.  The Board 
notes that, in Fenderson v. West, 12 Vet App 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson v. West, 
slip op. at 18. 

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should afford the veteran the 
opportunity to submit or identify any 
additional evidence in support of his 
claim for an evaluation in excess of 20 
percent for his service-connected 
spondylolysis, L5-S1.  After obtaining 
any necessary authorization, the RO 
should attempt to obtain all identified 
evidence that has not already been 
obtained, particularly the treatment 
records from Martin Army Hospital in Fort 
Benning, Georgia, dated from September 
1988 to present.  

2.  The RO should obtain the report of 
the magnetic resonance imaging scan 
performed in conjunction with the August 
1998 VA examination of the spine.  The 
magnetic resonance imaging scan report 
should be associated with the claims 
file.  

3.  The RO should then obtain a medical 
opinion from the August 1998 VA examiner 
regarding the current nature and severity 
of the veteran's service-connected low 
back disorder.  If the August 1998 VA 
examiner is not available, this opinion 
should be obtained from another VA 
orthopedic specialist.  The veteran's 
claims folder and a separate copy of this 
remand should be made available to the 
examiner, the receipt of which should be 
acknowledged in the examination report.  
After reviewing the complete claims file, 
particularly the May 1988 service medical 
records which show evidence of 
degenerative changes manifested by 
spurring at L5 and the most recent 
magnetic resonance imaging scan report, 
the physician should specifically report 
whether the veteran has arthritis and 
intervertebral disc syndrome.  If the 
veteran does have arthritis, the 
physician should state whether this is 
related to service or to the service-
connected spondylolysis.  

If deemed necessary by the physician or 
the RO, an orthopedic and/or neurologic 
examination should be provided.  All 
findings should be reported in detail, a 
complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.  A comprehensive report which 
addresses the aforementioned, should be 
provided and associated with the claims 
folder.

4.  The RO should ensure that the 
aforementioned development has been 
completed to the extent possible.  See 
Stegall.  Any indicated further 
development should also be conducted.  

5.  The claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions, including 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292-5295 (1998); DeLuca; Fenderson; and 
VAOPGCPREC 36-97 (O.G.C. Prec. 36-97).  
The RO should specifically determine 
exactly which low back disorders are part 
of the service-connected low back 
disability.  If the claim remains in a 
denied status, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
includes all applicable laws and 
regulations, particularly 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59; 4.71a, 
Diagnostic Codes 5292-5295, and a full 
discussion of action taken on the 
veteran's claim, consistent with the 
Court's instructions in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
applicable response time should be 
allowed.

The case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 

